PARKER, Judge.
This is an appeal by the defendant, Martha Ann Inscoe, from the same trial at which her co-defendant, Jane Cooper Rhyne, was also found guilty. Both defendants appealed. Both were represented at trial by the same attorney, who also represents each of the defendants upon their separate appeals to this Court. The attorney caused two separate records on appeal to be filed in this Court. There should have been but one. Rule 11(d), North Carolina Rules of Appellate Procedure; State v. Kessack, 32 N.C. App. 536, 232 S.E. 2d 859 (1977); State v. Cottingham, 30 N.C. App. 67, 226 S.E. 2d 387 (1976); State v. McKenzie, 30 N.C. App. 64, 226 S.E. 2d 385 (1976). The filing of two records when there should have been but one has placed an unnecessary burden on this Court. Pursuant to Rule 9(b)(5) of the North Carolina Rules of Appellate Procedure, defendant’s counsel will be personally taxed with a portion of the costs in this case in the sum of $79.55. State v. Montgomery, 291 N.C. 91, 229 S.E. 2d 572 (1976); State v. Monk, 291 N.C. 37, 229 S.E. 2d 163 (1976); State v. Bryson, 30 N.C. App. 71, 226 S.E. 2d 392 (1976); State v. Ashe, 30 N.C. App. 74, 226 S.E. 2d 398 (1976); State v. Cottingham, supra; State v. McKenzie, supra.
The brief filed by the attorney for the defendant in this case is identical with the brief which he filed in connection with the appeal of the co-defendant, Jane Cooper Rhyne, and defendant in this case seeks to raise the same questions for appellate review as are presented by the appeal of the co-defendant even though *328not all of the questions raised by the appeal of the co-defendant are applicable to the case of this defendant. By opinion filed simultaneously herewith the panel of this Court which passed upon the appeal of the co-defendant, Jane Cooper Rhyne, has found no error in the trial. State v. Rhyne, 39 N.C. App. 319, 250 S.E. 2d 102 (1979). For the reasons stated in the opinion in that case, we find no error in the trial of the charges against the defendant, Martha Ann Inscoe. There was ample evidence to require submission of the charges against defendant Inscoe to the jury.
In the trial of the defendant Inscoe and in the judgments from which she has appealed, we find
No error.
Chief Judge MORRIS and Judge MARTIN (Harry C.), concur.